Citation Nr: 0002740	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-23 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for angina.

6.  Entitlement to service connection sleep apnea.

7.  Entitlement to service connection for organic brain 
syndrome.

8.  Entitlement to service connection for post-traumatic 
stress disorder.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from three rating decisions of the Department of Veterans 
Affairs (VA) Seattle Regional Office (RO).  In a January 1997 
rating decision, the RO denied service connection for 
sinusitis and post-traumatic stress disorder (PTSD) and 
denied a request to reopen claims of service connection for a 
prostate disability, a left shoulder disability, and a left 
ankle disability.  In a May 1997 rating decision, the RO 
denied the claims of service connection for organic brain 
syndrome and angina.  In a July 1997 rating decision, the RO 
denied a claim of service connection for sleep apnea and a 
claim for entitlement to a total disability evaluation based 
upon individual unemployability.  The veteran disagreed and 
perfected these appeals.  

In an August 1997 statement, the veteran indicated that he 
wanted to give testimony before a hearing officer at the RO.  
In an October 1997 statement, he canceled his request for a 
hearing.  In a September 1998 statement, he again asked for a 
hearing.  The record indicates that the veteran also canceled 
this request for a hearing in lieu of an informal conference 
by the RO, which was conducted in April 1999.  

For the reasons discussed below, the Board will reopen the 
claims of service connection for a left ankle disorder and a 
left shoulder disorder.  Thus, the claims are as stated on 
the title page of this decision.  The claims of service 
connection for PTSD and for individual unemployability due to 
service-connected disabilities will be addressed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
prostate disorder, a left ankle disorder, and a left shoulder 
disorder were denied by the Board in a November 1995 
decision.  

2.  The additional evidence concerning a prostate disorder 
received into the record after November 1995 is not new and 
material, as it does not bear directly and substantially on 
the specific matter at hand.  

3.  The additional evidence concerning a left ankle disorder 
received into the record after November 1995 is new and 
material, as it bears directly and substantially on the 
specific matter at hand.  

4.  The additional evidence concerning a left shoulder 
disorder received into the record after November 1995 is new 
and material, as it bears directly and substantially on the 
specific matter at hand.  

5.  No competent medical evidence has been presented linking 
the veteran's left ankle disorder to service.  

6.  No competent medical evidence has been submitted linking 
the veteran's left shoulder disorder to service.  

7.  No competent medical evidence has been presented linking 
the veteran's sinusitis to service.

8.  No competent medical evidence has been presented linking 
the veteran's angina to service or to the one-year period 
immediately following his separation from service.  

9.  No competent medical evidence has been presented linking 
the veteran's sleep apnea to service.  

10.  There is an approximate balance of positive and negative 
evidence relative to whether the organic brain syndrome is of 
service origin.  

11.  The claim of service connection for PTSD is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
prostate disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

4.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The claim for service connection for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

6.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim of entitlement to service connection for angina 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8. The claim of entitlement to service connection for sleep 
apnea is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

9.  Resolving the benefit of the doubt in the veteran's 
favor, organic brain syndrome is related to the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

10.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted 
to Reopen Claims for Entitlement to Service Connection for a 
Prostate Disability, 
a Left Ankle Disability and a Left Shoulder Disability

A.  Pertinent Law and Regulations

The Board denied the claims of service connection for a 
prostate disability, a left ankle disability, and a left 
shoulder disability in a November 1995 decision.  In denying 
service connection, the Board indicated that the evidence did 
not show that veteran had prostate and left ankle 
disabilities in service, nor was there any competent medical 
evidence to show that he currently had such disabilities.  It 
also indicated that the veteran's left shoulder disability 
was not evident in service and first became manifest many 
years after his separation from service.  

Decisions of the Board are final.  38 U.S.C.A. § 7105(c).  
Final decisions may not be reopened in the absence of new and 
material evidence.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.   See 
Barnett, 83 F.3d at 1383-84.  

The analysis required to adjudicate the application to reopen 
the previously denied claims requires three steps as set 
forth in Elkins v. West, 12 Vet. App. 209, 214 (1999).  VA 
must (1) determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108; (2) 
if new and material evidence has been presented, determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the reopened claim is 
well grounded; and (3) if the claim is well grounded, 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters, 12 Vet. App. at 206-07.  

Thus, the first determination is whether the veteran has 
submitted new and material evidence.  New evidence that was 
not likely to convince the Board to alter its previous 
decision could be material if it provided a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not eventually 
convince the Board to alter its rating decision.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. 
App. at 214.  The reopening standard provides for judgment as 
to whether new evidence bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, 4 (1998).  

The new and material evidence must be presented or secured 
since the time the claim was finally disallowed on any basis.  
Evans, 9 Vet. App. at 285.  The newly presented evidence need 
not be probative of all the elements required to award the 
claim, but only as to each element that was a specified basis 
for the last disallowance.  Id. at 284.  Prior evidence of 
record is important in determining whether evidence is new 
for purposes of deciding whether to reopen a claim.  Id.  

B.  Factual Background

The relevant evidence of record at the time of the November 
1995 Board decision included the following:

? The veteran's service medical records showing that 
clinical evaluations of his prostate and extremities 
revealed normal findings at the time of his February 
1974 service entrance medical examination.  In March 
1975, he was seen with complaints of left shoulder 
pain.  He reported that he had dislocated his left 
shoulder during basic training.  He was given aspirin 
for his pain.  A May 1975 medical examination shows 
that a clinical evaluation of his prostate revealed 
that it was enlarged.  Clinical evaluations of his 
upper and lower extremities revealed normal findings.  
In the accompanying Report of Medical History, he 
indicated that he had not had any swollen or painful 
joints, broken bones or a painful or trick shoulder.  
He did indicate that he had had a bone, joint, or 
other deformity.

? Private medical records, dated from March 1990 to 
July 1991, showing that the veteran was assessed as 
having degenerative joint changes of the left ankle 
in April 1990.  A July 1990 record shows that he had 
a left shoulder drop during a gait analysis.

? VA medical examination in July 1990, indicating that 
the veteran's prostate felt normal and that his left 
shoulder had a loss of motion.  X-ray examination of 
his left shoulder revealed changes that were 
suggestive of prior anterior dislocation, but no 
evidence of an acute fracture or dislocation.  The 
pertinent impression was recurrent subluxation of the 
left shoulder.

? VA medical examination in March 1993, revealing an 
assessment of recurrent dislocations and subluxations 
of the left shoulder and a history of a spraining 
injury to the left ankle with subsequent degenerative 
changes.  It was noted that the veteran stated he 
injured his left ankle and left shoulder during basic 
training.  

? VA medical examination in July 1994, showing a normal 
clinical evaluation of the veteran's abdomen and 
extremities.

Relevant evidence added to the record since the Board's 
November 1995 decision includes:

? VA outpatient treatment records, dated from January 
1991 to April 1997, showing that the veteran was 
assessed as having degenerative joint disease of the 
left shoulder and a recurrent left rotator cuff 
injury during this period.  The records also showed 
he was assessed as having left ankle pain.  In March 
1996, it was noted that he had injured his left 
shoulder 20 years earlier in service.  In April 1996, 
he was seen with complaints of left ankle pain.  It 
was noted that he had a history of a military ankle 
injury and that he was unaware of any recent trauma.

? A February 1997 private examination report showing 
that the veteran reported that he experienced pain in 
his left ankle and left shoulder.

? VA medical examination in May 1999, noting that the 
veteran had some left shoulder weakness because of 
previous injuries.

C.  Prostate Disability

The veteran has not presented new and material evidence to 
warrant a reopening of his claim of service connection for a 
prostate disability.  The VA and private medical records 
submitted since November 1995 are new, as they were not of 
record at the time of the prior denial.  However, this 
evidence is not material as it does not include any reports 
or clinical findings pertaining to the prostate.  
Consequently, the additional evidence submitted in support of 
the claim is not material.  The "new" evidence submitted is 
not "material" because by itself, or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  Therefore, the Board finds that the evidence 
submitted is not "new and material".  The application to 
reopen the claim of service connection for a prostate 
disability is denied.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

D.  Left Ankle Disability and Left Shoulder Disability

The Board finds that the veteran has presented new and 
material evidence to warrant the reopening of his claims of 
service connection for a left ankle disability and a left 
shoulder disability.  As reported earlier, the Board denied 
the claim for service connection for a left ankle disability 
because there was no evidence that he had a left ankle 
disability as of November 1995.  The Board denied the 
veteran's claim for service connection for a left shoulder 
disability because his left shoulder disability was not 
evident in service and first became manifest many years after 
his separation from service.  However, evidence received 
since November 1995 shows that he currently has a left ankle 
disability and tends to relate his left shoulder disability 
to his period of service.  In particular, the VA outpatient 
treatment records showed an assessment of degenerative joint 
disease of the left shoulder and recurrent left rotator cuff 
injury.  In addition, these records include a notation that 
he had a history of a military ankle injury.  As such, these 
records shed additional light on the claims and give a more 
complete picture of the disabilities.  Thus, the evidence 
received since the Board's November 1995 decision is new and 
material, and it must be considered to fairly decide the 
merits of these claims.  The veteran's applications for 
reopen the claims of service connection for a left ankle 
disability and a left shoulder disability are granted.  

II.  Service Connection for a Left Ankle Disorder, 
a Left Shoulder Disorder, Sinusitis, Angina, Sleep Apnea, 
Organic Brain Syndrome and PTSD

A.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
.  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claims, the 
threshold question to be resolved is whether he has presented 
evidence that his claims for service connection are well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  An allegation alone is not sufficient; the 
veteran must submit evidence in support of his claims that 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt is resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1998).  For a veteran to prevail in his 
claim it must only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  

B.  Factual Background and Analysis
Regarding a Left Ankle Disorder and a Shoulder Disorder

Since the RO declined to reopen the veteran's claims for 
service connection for a left ankle disability and a left 
shoulder disability, the RO has not adjudicated these issues 
on a de novo basis.  The Board finds that in considering the 
merits of these claims, the veteran has not been prejudiced 
with respect to being afforded the full benefits of 
procedural due process.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  The veteran has been provided the 
pertinent law and regulations governing these claims.  He and 
his representative have consistently argued the merits of 
these claims.  Thus, he had notice of the merit adjudication 
not considered by the RO and his interests are not prejudiced 
by the Board's adjudication of these claims on the merits.  
Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  The Board may 
thus proceed to determine whether the reopened claims are 
well grounded.  

The facts relevant to both the left ankle and left shoulder 
disorder claims are set forth above.  

As to the left ankle disability, the record includes 
competent medical evidence showing a current left ankle 
disorder, including an April 1990 private medical records 
entry of left ankle degenerative joint changes.  This 
finding, as well as subsequent findings of left ankle pain 
and degenerative changes, satisfy the initial element of a 
well-grounded claim.  The service medical records are silent 
as to any complaints, findings, or treatment of the left 
ankle, although the veteran contends that his left ankle 
complaints arose from an in-service incident.  This 
allegation must be presumed true for purposes of determining 
whether the claim is well grounded, thereby satisfying the 
second element of a well-grounded claim.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

As to the third element, the record does not include 
competent medical evidence linking the post-service left 
ankle findings to service.  The March 1993 VA examination 
report noted a history of a left ankle sprain injury with 
subsequent degenerative changes.  However, that history was 
based on the veteran's comments to the examiner.  An April 
1996 VA clinical record entry also showed left lower 
extremity findings and a notation that the veteran attributed 
the onset of the findings to an in-service injury.  But this 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and does not constitute competent medical 
evidence.  Such evidence cannot enjoy the presumption of 
truthfulness.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Thus, to the extent that these examination and clinical 
reports based a finding on a recitation by the veteran of his 
own medical history, the information is not probative 
evidence as to the etiology of the disorder.  As the evidence 
is not probative, it cannot form the basis of competent 
medical evidence.  

Thus, the only clinical evidence attributing the left ankle 
disorder to service is not competent, because the examiner's 
statements are simply the veteran's unenhanced lay history.  
The record does not include competent evidence satisfying the 
third and final element of a well-grounded claim.  As such, 
VA cannot assist the veteran in the further development of 
facts pertinent to the claim.  Morton v. West, 12 Vet. App. 
477, 485 (1999).  

As to the left shoulder disorder, the record includes 
competent evidence of a current left shoulder disorder.  A 
July 1990 private clinical record entry showed a left 
shoulder drop.  Subsequent VA and private documents indicated 
left shoulder pain, weakness, recurrent subluxation, and 
degenerative joint disease.  These findings satisfy the first 
element of a well-grounded claim.  Although an examination 
revealed normal findings, the service medical records 
included notations of left shoulder pain and dislocation, 
thereby satisfying the second element of a well-grounded 
claim.  

As for the third element, the record does not include 
competent medical evidence linking the current left shoulder 
findings beginning in July 1990 to service.  The March 1993 
VA examination report noted that the veteran gave as history 
that he injured his left shoulder in service, a fact 
confirmed by the service medical records.  A March 1996 VA 
clinical record indicated that the veteran said he injured 
his left shoulder 20 years earlier.  The May 1999 VA 
examination report noted that the veteran had left shoulder 
weakness because of previous injuries.  In each of these 
medical documents, the examiner recorded the veteran's own 
allegation of service connection without enhancing that 
allegation with a medical conclusion.  
This evidence thus represents information simply recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, and cannot constitute competent 
medical evidence.  LeShore, 8 Vet. App. at 410.  Thus, to the 
extent that these examination and clinical reports based a 
finding on a recitation by the veteran of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence.

Because the record does not include competent evidence 
satisfying the third and final element of a well-grounded 
claim, the claim of service connection for a left shoulder 
disorder is not well grounded.  VA cannot assist the veteran 
in the further development of facts pertinent to the claim.  
Morton, 12 Vet. App. at 485.  

The Board has carefully considered the veteran's contentions 
regarding the etiology of his left ankle disability and left 
shoulder disability.  However, as reported earlier, as a 
layperson, he is not qualified to render such opinions as to 
medical diagnoses, etiology, or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

C.  Factual Background 
Regarding Sinusitis, Angina, Sleep Apnea, Organic Brain 
Syndrome 
and Post-traumatic Stress Disorder

A review of the veteran's service medical records revealed 
normal sinus, heart, neurologic, and psychiatric clinical 
evaluations at the time of his February 1974 service entrance 
medical examination.  In April 1975, he was seen with 
complaints of a runny nose.  The impression was upper 
respiratory infection.  May 1975 records show that he was 
seen with complaints of chest pain.  The impression was rule 
out myocardial infarction.  A chest X-ray revealed normal 
findings.  An electrocardiogram (EKG) also revealed normal 
findings.  The impression was rule out bronchitis.  On May 
1975 medical examination, clinical evaluation his sinuses, 
heart, neurologic and psychiatric systems revealed normal 
findings.  In the accompanying Report of Medical History, he 
indicated that he had not had any sinusitis, heart trouble, 
frequent trouble sleeping, head injuries, loss of memory or 
amnesia, or nervous trouble of any sort.  He did indicate 
that he had had high or low blood pressure.  A June 1975 
record showed that he was treated for a laceration on the 
left side of his head.  It was noted that the left side of 
his head had a suture that was healing well.  It was also 
noted that two stitches were removed.  Later that month, his 
stitches and sutures were removed, dressed, and cleaned.  In 
August 1975, he was seen with complaints of chest pain.  
Examination of his chest revealed that it to be relatively 
clear.

Private medical records, dated from March 1990 to July 1991, 
showed that a May 1990 X-ray examination of the veteran's 
right facial bones revealed some soft tissue mucosal 
thickening suggestive of sinusitis.  No other abnormalities 
were found.

On VA medical examination in July 1990, the veteran had a 
septal deviation on the left side.  It was noted that he was 
negative for angina.  The pertinent impression was previous 
nasal fracture with septal deviation.

VA outpatient treatment records, dated from January 1991 to 
April 1997, showed the veteran was assessed as having 
possible sleep apnea on occasion.  These records also showed 
that he was assessed as having questionable transient angina 
in April 1995.  A September 1996 record showed he was 
diagnosed as having PTSD.

On VA medical examination in July 1994, the veteran's nose 
did not exhibit any abnormalities.  His lungs were clear and 
his heart had a regular rate and rhythm.  A scar was present 
over his temporal frontal region.  No surrounding 
neurological abnormalities were found.  The pertinent 
assessment was status post scalp trauma in 1975 with some 
residual headaches in the left temporal and occipital region.

On VA psychiatric examination in October 1996, the veteran 
was diagnosed as having provisional PTSD that needed to be 
verified; history of a head injury, with unconsciousness that 
needed to be verified; and symptoms of possible sleep apnea.

A February 1997 private examination report, including a 
neuropsychiatric examination, revealed impaired performance 
in verbal learning, memory, visual memory, executive 
functions, attention and academic skills.  It was noted that 
the veteran reported he had incurred head injuries in 1974 
and 1975.  It was also noted that he reported that he had 
done well academically in college.  The neuropsychologist 
indicated that, since the veteran's apparent success in 
college occurred subsequent to his head injuries, these 
injuries had had a negative impact at that time.  He also 
indicated that a decline in cognitive functioning in the 
intervening time span was not consistent with what was known 
about neurocognitive recovery following a traumatic brain 
injury.  It was noted that factors such as marijuana, alcohol 
abuse, and psychiatric symptoms were the more likely reasons 
for the veteran's impaired performance.  This report also 
included a speech/cognitive therapy evaluation, which 
revealed impairments in auditory comprehension, reading 
comprehension, verbal expression, and written language 
skills.  The speech language pathologist commented that it 
was unknown whether the veteran's deficits were the result of 
a head injury or whether they existed pre-morbidly.

An addendum to this private examination report showed the 
veteran reported he had attended college prior to the 
incurrence of his head injuries.  However, it also showed 
that the above reported findings remained the same.

The February 1997 private examination report also showed that 
the veteran reported he had PTSD related to his having 
handled corpses in Germany, which were being sent to the U.S. 
from Vietnam.  

The veteran's brother, in a June 1997 statement, reported 
that the veteran wrote to him in 1974 or 1975, informing him 
that his military orders had been lost upon his arrival in 
Frankfurt, Germany and that, as a result, he was temporarily 
assigned to a motor pool at Wainz Wackenheim, Germany.  The 
veteran's brother also reported that, by this 1974 or 1975 
letter, the veteran maintained that he had been treated for 
shock after he helped load body parts and body bags at an 
airport during his temporary assignment with the motor pool.

By October 1998 statement, the veteran reported that he had 
PTSD that was the result of an incident wherein he was beaten 
into a state of unconsciousness.

On VA psychiatric examination in May 1999, the veteran was 
diagnosed as having an organic brain dysfunction, with memory 
loss and problems with concentration and irritability, which 
appeared likely to have developed subsequent to his being 
assaulted and apparently losing consciousness in 1975; and 
chronic PTSD with at least a moderate degree of severity due 
the veteran's inservice assault and exposure to a body being 
taken out of a body bag while in service.

On VA medical examination in May 1999, the veteran was 
diagnosed as having angina; an organic brain dysfunction with 
no noticeable neurological findings at that time and septal 
deviation towards the right.  It was noted that an X-ray 
examination revealed he had maxillary sinusitis.

D.  Sinusitis

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim of service connection for sinusitis.  The most recent 
VA examination in May 1999 documented maxillary sinusitis, 
thereby satisfying the first element of a well-grounded 
claim.  The service medical records are silent as to any 
sinusitis symptomatology, although the veteran asserts such 
symptomatology was present.  These assertions must be 
presumed true and satisfy the second element of a well-
grounded claim.  King, 5 Vet. App. at 21.  As for the third 
and final element of a well-grounded claim, however, the 
record does not contain competent medical evidence linking 
the current sinusitis findings with service.  While the 
postservice private clinical records show he had some soft 
tissue mucosal thickening suggestive of sinusitis in May 
1990, this finding was made more than 14 years after his 
separation from service.  This and other post-service 
clinical records do not demonstrate a causal link or nexus 
between sinusitis and service.  Moreover, while the most 
recent VA examination report showed sinusitis, it failed to 
establish any causal relationship between this disability and 
service.  Thus, as there is no competent medical evidence of 
record that establishes that the veteran's sinusitis is of 
service origin, his claim for service connection for 
sinusitis is not well grounded.  

E.  Angina

The Board notes that where cardiovascular-renal disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

On careful review of the record, the Board is of the opinion 
that the veteran has not presented evidence of a well-
grounded claim for service connection for angina.  The most 
recent VA examination in May 1999 showed angina, thus 
satisfying the first element of a well-grounded claim.  The 
service medical records showed an impression of rule out 
myocardial infarction and complaints of chest pain, thereby 
satisfying the second element of a well-grounded claim.  
However, the record does not show a link between the current 
findings and service.  While his service medical records 
disclose an impression of rule out myocardial infarction in 
May 1975, an EKG revealed normal findings at that time.  In 
addition, later that month, a clinical evaluation of his 
heart revealed normal findings.   Moreover, although he was 
seen with complaints of chest pain in August 1975, an 
examination of his chest revealed that it was relatively 
clear at that time.  While VA outpatient treatment records 
showed an assessment of possible angina in April 1995, this 
assessment was made nearly 20 years after his separation from 
service.  These records do not demonstrate any causal link or 
nexus between his possible angina and his period of service 
or the one-year presumptive period.  Furthermore, although 
the most recent VA examination report showed he was diagnosed 
as having angina, it also failed to establish a link between 
his angina and his period of service or the one-year 
presumptive period.  As such, there is no evidence of record 
that establishes a causal link or nexus between the veteran's 
angina and his period of service, nor is there evidence of 
the condition within the one-year presumptive period 
immediately following his service separation.  His claim 
cannot be viewed as well grounded under these circumstances.

F.  Sleep Apnea

Based on the evidence of record, the Board finds that the 
veteran has not presented evidence of a well-grounded claim 
for service connection for sleep apnea.  The October 1996 VA 
examination report noted symptoms of possible sleep apnea, 
thus satisfying the first element of a well-grounded claim.  
The veteran contends that these symptoms are related to his 
service.  However, there is no competent medical evidence of 
record establishing that sleep apnea, even if conclusively 
demonstrated, is of service origin.  The service medical 
records do not include any clinical findings of sleep apnea.  
While the postservice VA outpatient treatment records 
included occasional impressions of rule out sleep apnea, 
these impressions were rendered no earlier than 1991, some 15 
years after his separation from service.  In addition, these 
records, as well as the October 1996 VA examination report, 
do not include any reference to a causal link or nexus 
between sleep apnea and service.  Furthermore, the remainder 
of the private and VA medical records are totally devoid of 
any reports or findings of sleep apnea.  Thus, there is no 
competent medical evidence of record establishing that the 
veteran currently has sleep apnea of service origin.  
Therefore, the veteran has not submitted evidence satisfying 
the third element of a well-grounded claim.  The claim of 
service connection for sleep apnea is not well grounded. 

G.  Organic Brain Syndrome

Initially, the Board finds that the veteran's claim of 
service connection for organic brain syndrome is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  
Specifically, the veteran contends that he has an organic 
brain syndrome and that it is the result of an inservice head 
injury.  This claim is well grounded as his service medical 
records show that he was treated for a laceration to the left 
side of his head in 1975, and the May 1999 VA psychiatric 
examination report shows that he had organic brain syndrome 
which was likely the result of having lost consciousness 
following an assault in 1975.

The Board is of the opinion that service connection is 
warranted for organic brain syndrome as the evidence for and 
against this claim is in relative equipoise.  The service 
medical records do not affirmatively establish that the 
veteran incurred organic brain syndrome during his period of 
service.  Nor does the postservice private examination report 
relate organic brain syndrome to his period of service or an 
inservice head injury.  However, the available evidence 
strongly suggests that organic brain syndrome is of service 
origin.  In particular, his service medical records showed he 
was treated for a laceration of the left side of his head in 
1975.  In addition, the July 1994 VA examination report 
showed that he was assessed as having status post scalp 
trauma in 1975 with some residual headaches.  Of greater 
significance is the fact that the most recent VA psychiatric 
examination report showed he was diagnosed as having organic 
brain syndrome that was likely the result of having lost 
consciousness following an assault in 1975.  The evidence of 
record does not attribute organic brain syndrome to some 
other cause.  Accordingly, it appears that there is an 
approximate balance of positive and negative evidence 
regarding the merits of this issue.  With reasonable doubt 
resolved in favor of the veteran, service connection is 
warranted for organic brain syndrome.  Gilbert, 1 Vet. App. 
at 49, 53-56.



H.  Post-traumatic Stress Disorder

A claim for service connection for PTSD is well grounded when 
the veteran submits medical evidence of a current disability, 
lay evidence (presumed credible for these purposes) of an 
inservice stressor, and medical evidence of a nexus between 
service and the current disability.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998).  

In this case, the record includes the VA medical records 
showing diagnoses of PTSD, thereby satisfying the first 
element of a well-grounded claim.  Moreover, the veteran has 
told VA examiners that his PTSD was the result of an 
inservice assault and his exposure to body parts and body 
bags from 1974 to 1975.  The Board observes that the 
truthfulness of this evidence must be presumed when 
determining whether a claim is well grounded. King, 5 Vet. 
App. at 21.  This evidence thus satisfies the second element 
of a well-grounded claim for service connection for PTSD.

As to the third element of a well-grounded claim, competent 
medical evidence of a nexus between service and the current 
disability, the most recent VA psychiatric examination report 
showed that the veteran was diagnosed as having chronic PTSD 
with at least a moderate degree of severity due his inservice 
assault and exposure to a body being taken out of a body bag 
while in service.  While not conclusive, this examination 
report parallels the veteran's assertions of a relationship 
between inservice stressors and current PTSD symptoms, 
thereby constituting competent medical evidence linking the 
postservice symptoms to his period of service.  See Gaines, 
11 Vet. App. at 357; Caluza, 7 Vet. App. at 506.  Therefore, 
this claim is well grounded as the record includes medical 
evidence of a current disability, presumptively truthful lay 
evidence of an inservice stressor, and medical evidence of a 
nexus between service and the current disability.  Gaines, 11 
Vet. App. at 357.  

Because this claim is well grounded, VA has a statutory 
obligation to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a).

The Board's determination as to whether service connection is 
warranted for PTSD is deferred pending the completion of the 
development requested below in the remand portion of this 
decision.

I.  Additional Matters

The Board has carefully considered the veteran's contentions 
regarding the etiology of his left ankle disorder, left 
shoulder disorder, sinusitis, angina, and sleep apnea.  
However, as a layperson, he is not qualified to render such 
opinions as to medical diagnoses, etiology, or causation.  
Espiritu, 2 Vet. App. at 494-95.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

In this case, the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) in the July 1997 and August 1999 
statements of the case and in the August 1999 supplemental 
statement(s) of the case in which the veteran was informed 
that the reason for the denial of the claim was the lack of 
competent evidence linking these disorders to service.  
Furthermore, by this decision, the Board is informing the 
veteran of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.


ORDER

New and material evidence having not been submitted, the 
application to reopen the November 1995 Board decision 
denying service connection for a prostate disability is 
denied.  

New and material evidence having been submitted, the 
application to reopen the November 1995 Board decision 
denying service connection for a left ankle disability is 
granted.  

New and material evidence having been submitted, the 
application to reopen the November 1995 Board decision 
denying service connection for a left shoulder disability is 
granted.  

Service connection for a left ankle disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for sinusitis is denied.

Service connection for angina is denied.

Service connection sleep apnea is denied.

Service connection for organic brain syndrome is granted.  

The claim for service connection for PTSD is well grounded.  


REMAND

The veteran contends that he has PTSD resulting from an 
assault during his service in Germany.  He asserts that, 
because his orders were lost upon his arrival to Germany, he 
was temporarily assigned to a motor pool for a period of 
eight months where his duties sometimes required him to 
unload body parts and body bags from aircraft and transport 
them to a morgue.  He maintains that the body parts were the 
remains of victims of automobile and airplane crashes and 
American soldiers who served in Vietnam.  Thus, he asserts 
that his exposure to body parts and body bags also caused his 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; if the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation was 
accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

In approaching a claim of service connection for PTSD, the 
question of the existence  of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such   a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor and what the nature of 
the stressor or stressors was to which the veteran was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

Regarding noncombat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor, nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence.  Cohen, supra; Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The VA ADJUDICATION MANUAL M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat 
stressor may be obtained from service records or "other 
sources."  Specific to claims based upon personal assault, 
M21-1, Part III, 5.14(c), provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  In 
addition, the Manual notes that "behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  Examples of such 
behavior changes include changes in performance, evidence of 
substance or alcohol abuse, and increased or decreased use of 
prescription medications.  In view of the foregoing, the 
Board is of the opinion that an attempt should be made to 
find whether the veteran has any additional service personnel 
and medical records as they would be useful in this regard.

In this case, while the veteran's service medical records 
show that he was treated for a laceration on the left side of 
his head, his noncombat stressors have not been verified.  
Thus, although, the most recent VA psychiatric report shows 
that he was diagnosed as having chronic PTSD due an inservice 
assault and exposure to a body being taken out of a body bag, 
the stressors relied upon in rendering this diagnosis were 
not verified.  Thus, a VA psychiatric examination is 
necessary for a fully informed evaluation of this claim.  
Colvin, 1 Vet. App. at 175.

The Board observes that the veteran has primarily outlined 
his claimed inservice stressors in clinical settings.  While 
he submitted a statement wherein it was noted that his PTSD 
was the result of an assault, he has not submitted a 
statement that provides detailed descriptions about where and 
when this claimed assault occurred.  Moreover, although the 
veteran submitted a statement from his brother wherein it was 
noted that the veteran arrived in Frankfurt, Germany and that 
his motor pool was located at Wainz Wackenheim, Germany, 
there is no specific information of record regarding the base 
where he was stationed during his assault, the airport where 
he claims to have been exposed to body parts and body bags or 
the dates of this exposure.  Such a statement is necessary 
for a fully informed evaluation of this claim.

The Board notes with interest that, while the veteran claims 
exposure to the remains of American soldiers who died in 
Vietnam in 1974 to 1975, there were only about 27,000 U.S. 
troops in South Vietnam at the time of the signing of the 
Paris Peace Accords in late January 1973; that the last 
military increment was then withdrawn rapidly, redeploying in 
late March 1973; and that "[o]nly a small Defense Attaché 
Office continued the U.S. military presence in Vietnam" 
thereafter.  See LEWIS SORLEY, A BETTER WAR, 361-62 (Harcourt 
Brace & Co. 1999).  

The Board also finds that, in light of the decision set forth 
above granting service connection for organic brain syndrome, 
it is appropriate to forego adjudication of the issue of 
entitlement to individual unemployability due to service-
connected disabilities while the RO assigns an appropriate 
disability rating for the veteran's organic brain syndrome.  
These issues are inextricably intertwined as assignment of a 
disability rating for organic brain syndrome may affect the 
merits and outcome of the individual unemployability issue.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992).

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and request 
copies of any additional service 
personnel and medical records for the 
veteran, including copies of any 
performance evaluations during his period 
of service.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates or 
treatment of all medical care providers 
who may have treated him after his 
discharge from service for PTSD.  After 
obtaining the necessary releases, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified 
(not already of record) for association 
with the claims folder.

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding all 
stressful events to which he was exposed 
in service.  He should be asked to 
provide specific details of the claimed 
stressful events to the best of his 
ability.  The veteran's statement should 
include dates, places, detailed 
descriptions, duty assignments, as well 
as any other identifying information 
concerning other individuals involved in 
the events.  The statement should 
specifically include the name of the base 
where he was stationed in Germany during 
his assault, the name of the airport 
where he was exposed to body parts and 
body bags and the approximate dates of 
such exposure.

3.  The RO should also request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the 
stressors he alleges occurred in service.  
See M21-1, Part III, 5.14c.  The veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
as much specific information as possible 
should be furnished because without such 
details an adequate search for supporting 
information cannot be conducted.

4.  Thereafter, the RO should request 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate.  The RO should review the 
claims folder and prepare a summary 
including all associated documents and 
then make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, what was the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  Only if the RO determines that the 
veteran was exposed to a stressor or 
stressors during service, the veteran 
should be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder 
found to be present.  All special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished and the claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
should reflect a review of pertinent 
material in the claims folder and the 
examiner should be requested to integrate 
previous psychiatric findings and 
diagnoses with current findings.  The RO 
shoulder inform the examiner of the 
stressor, or stressors, that have been 
verified.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) the factors relied upon to 
support the diagnosis; (2) the specific 
stressor, or stressors, that prompted the 
diagnosis; and (3) whether there is a 
link between the current symptoms and one 
or more of the inservice stressors.  The 
examiner should specifically state 
whether a diagnosis of PTSD is 
supportable solely by the stressor, or 
stressors, that have been verified.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

6.  After completing any further actions 
deemed necessary, and after assigning an 
evaluation to the service-connected 
organic brain syndrome, the RO should 
then readjudicate the claims for service 
connection for PTSD and entitlement to 
individual unemployability due to 
service-connected disabilities.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, including if the requested 
examination does do not include all test 
reports or opinions requested, 
appropriate remedial action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).


If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals

 



